     Case 1:20-cv-09232-MKV Document 85 Filed 05/31/21 Page 1 of 3




May 31, 2021
Via ECF
Hon. Mary Kay Vyskocil
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007
               Re:    Gang Chen v. China Green Agriculture Inc., et. al
                      S.D.N.Y. Index No. 1:20-cv-09232-MKV
Your Honor:
             I have the honor to represent Defendants Abdul Hamid Kabani and
Kabani & Company, Inc. (collectively, “Kabani”) in the above captioned matter.
On January 19, 2021, Plaintiff Gang Chen filed a First Amended Complaint naming
my clients. With the consent of the Plaintiff, the time to Answer or otherwise respond
was extended to June 1, 2021.
                Defendants Kabani now respectfully requests a pre-motion conference
pursuant to Rule 4(A) of Her Honor’s Individual Motion Practices. The anticipated
Motion will be a Motion to Dismiss pursuant to Federal Rule 12(b)(6) to dismiss the
complaint for failure to state a claim. We understand that service of this letter via ECF
constitutes timely service of the motion because it is within the time that any response
is due. It will also be sent by e-mail to the Plaintiff’s listed address with ECF.

              A.      Factual Basis for the Anticipated Motion to Dismiss
              The claims against Kabani, prior auditors of Defendants China Green
Agriculture Inc. (“CGA”), include alleged violations of Sections 10(b) of the Exchange
Act and Rules 10(b)(5), 20(A) and 10(A). Essentially, Plaintiff alleges that Kabani, the
former auditor of CGA, made material misrepresentations in its audits of CGA, and
that Kabani controlled and responsible for successor auditors. That is not true – the
successor auditor has been recognized by the SEC and PCAOB as entirely independent
and Kabani have no liability for their successor’s alleged actions.

               Respectfully, the Plaintiff’s allegations cannot support the claimed
causes of action against Kabani. Plaintiff’s allegations are premised on speculation,
inferences, and misquotes from CGA’s filings. Indeed, Plaintiff acknowledges that
Kabani was not the auditor of CGA for the relevant time period – thereby admitting
that there can be no causation or behavior by Kabani that caused the Plaintiff’s damage.
Rather the Plaintiff baselessly concludes that Kabani controlled the new auditor despite
documentary evidence proving otherwise.
     Case 1:20-cv-09232-MKV Document 85 Filed 05/31/21 Page 2 of 3

Letter to Hon. Mary Kay Vyskocil
Re: Pre-Motion Letter in Gang Chen v. China Green (1:20-cv-09232-MKV)
May 31, 2021
Page 2 of 3

               Further, the limited allegations against Kabani are contradicted by the
public record. The Amended Complaint’s claim that Kabani was the actual controller
of KSP through the end of November 2019 (A.C. ¶ 32) is contradicted by the public
record showing that Jaslyn Sellers was KSP’s sole shareholder and owner since early
2017. The conclusory and baseless claim that Sellers was an employee of Kabani during
the relevant time period (A.C. ¶ 22) is contracted by public documents filed with the
State of California and the PCAOB.
             The speculation that KSP was not an independent company and
remained under Kabani’s control (A.C. ¶ 63) blatantly contradicts the rules and
conclusions of PCAOB. Specifically, the PCAOB inspected the successor auditor
between 2017 and 2020 and reported that the successor auditor was entirely
independent of any control by anyone (including Kabani). Had there been any outside
control of KSP by Kabani, it would have violated the rules and have been reported by
PCAOB.
               Therefore, the allegations do not support any of the causes of action and
certainly do not meet the heightened pleading standard under PSLRA. and Rule 9(b).
             The above is not intended as a full statement of the factual basis for the
Defendant’s anticipated Motion to Dismiss, and the Defendants will more fully review
the Complaint’s allegations in their briefing papers on the Motion to Dismiss.

               B.      Legal Argument
               i.      Motion to Dismiss for Failure to State a Claim
               “To survive a motion to dismiss, a complaint must contain sufficient
factual matter … to ‘state a claim that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
The Amended Complaint’s allegations of fraud must “state with particularity the
circumstances constituting the fraud.” Federal Rule of Civil Procedure 9(b).
Further, the PLSRA requires a heightened pleading standard. The Private Securities
Litigation Reform Act of 1995 “insists that securities fraud complaints ‘specify’ each
misleading statement; that they set forth the facts ‘on which [a] belief’ that a statement
was ‘formed’; and that they ‘state with particularity facts giving rise to a strong inference
that the Defendants acted with the required state of mind”. Dura Pharmaceuticals, Inc.
v. Broudo, 544 U.S. 336, 345 (2005).
               The briefing on the Motion to Dismiss will explicate how the Plaintiff
failed to meet their burden to allege the causes of action. Plaintiff’s allegations fail to
allege that CGA’s filings were false nor do they allege the Defendant’s connection with
the supposed erroneous filings. The Plaintiff’s allegations willfully ignore that all the
supposed misrepresentations were fully disclosed by CGA including the seasonality of
     Case 1:20-cv-09232-MKV Document 85 Filed 05/31/21 Page 3 of 3

Letter to Hon. Mary Kay Vyskocil
Re: Pre-Motion Letter in Gang Chen v. China Green (1:20-cv-09232-MKV)
May 31, 2021
Page 3 of 3

the business and the declining profits. See, e.g., Fraternity Fund Ltd. v. Beacon Hill Asset
Mgt., LLC, 376 F. Supp 2d 443, 447 (S.D.N.Y. 2005) (dismissing claims under PSLRA
where theory of fraud was based upon “mistaken assumption”).
               In particular, with respect to Defendants Kabani, the Complaint does
not and cannot allege that Kabani benefited or intended to benefit from the alleged
fraud. Rather the Plaintiff themselves acknowledge Kabani’s 2017 resignation but rely
on pure speculation, uninformed conjecture, and baseless conclusions that Kabani
controlled his successors. The public record shows that KSP was entirely independent
of Kabani.

               ii.    Heightened Pleading Requirement for Auditor Scienter
                The Motion to Dismiss will also home in on the heightened pleading
requirements in claims against auditors, including the standard for “auditor scienter”.
The Second Circuit held: “For recklessness on the party of a non-fiduciary accountant
to satisfy securities fraud scienter, such recklessness must be conduct that is highly
unreasonable, representing an extreme departure from the standard of ordinary care. It
must, in fact, approximate an actual intent to aid in the fraud being perpetrated by the
audited company.” Rothman v. Gregor, 220 F.3d 81, 98 (2d Cir. 2000) citing Decker v.
Massey-Ferguson, Ltd., 681 F.2d 111 (2d Cir. 1982)(emphasis added).
              Nothing in the Complaint comes close to alleging “highly unreasonable”
conduct by Kabani that would qualify as an extreme departure from the standard of
ordinary care. The Complaint does not allege anything showing intent by Kabani to
aid in CGA’s alleged fraud.
               The above is not intended as a full statement of the factual and legal
basis for the Defendant’s anticipated Motion to Dismiss. Rather, Kabani respectfully
reserves the right to more fully show how the allegations are unsubstantiated and how
the Complaint failed to state any cause of action against Kabani as a matter of law.
They will do so in briefing as may be scheduled by Her Honor.

              For these reasons Defendants Kabani respectfully submits that the First
Amended Complaint must be dismissed with prejudice as it relates toDefendants
Kabani and is ready to brief the Court fully when so scheduled.


                                             RESPECTFULLY SUBMITTED,


                                             Baruch S. Gottesman, Esq.
Served via ECF on all appearing parties
